Citation Nr: 1628209	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  04-16 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $13,771.53 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1985 to April 1996.  He died in August 2013; his surviving spouse has been properly substituted as the appellant in this case.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an August 2004 decision, the Committee on Waivers and Compromises of the Muskogee RO denied the Veteran's request for a waiver of recovery of an overpayment in the calculated amount of $13,771.53.

The Veteran requested a hearing before the Board, which was scheduled in June 2009.  As the Veteran did not report for this hearing, and did not provide cause for doing so, the request is considered withdrawn.

The Board issued a decision in July 2009 denying the Veteran's claim.  He then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in August 2013, issued a memorandum decision vacating the July 2009 Board decision and remanding the claim to the Board.  In October 2014, the Board remanded the claim for further evidentiary development.  

As noted above, the Veteran has since passed away, and his surviving spouse has been substituted as the appellant in this appeal.





FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to achieve a Bachelor's degree in Agricultural Technology.

2.  For the period from June 3, 2002, through May 31, 2003, the Veteran received educational assistance benefits administered in the amount of $13,771.53 based on his enrollment at RMTU.

3. The evidence is in equipoise as to whether the Veteran maintained satisfactory attendance; thus, the overpayment in the amount of $13,771.53, was not validly created.


CONCLUSION OF LAW

The debt from the overpayment is not valid.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.962, 3.500, 21.7153(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment of $13,771.53 at issue in the present appeal was created based on VA's investigation of a fraud scheme at RMTU in which 60 Veterans, including the one that is the subject of this appeal, allegedly did not regularly attend classes, but instead received credit in return for buying supplies and other gifts for the school and for individual instructors.  The investigation included VA Educational Compliance Surveys conducted in October 2002 and March 2003, a May 2003 educational compliance Field Investigation, and a February 2004 investigation by VA's Office of Inspector General (OIG).  Taking a contrary position, the Veteran essentially contends that he maintained satisfactory class attendance while at RMTU.  

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A.      § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75   (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

The Veteran has challenged the validity of the debt by claiming that he was legally entitled to the compensation benefits at issue as he attended the classes in a satisfactory manner.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991).  

In its July 2009 decision the Board found that the overpayment of education benefits to the Veteran was properly calculated based on the testimony of professors, instructors, and non-veteran students, who indicated that Veteran students at RMTU rarely attended classes and received passing grades in return for donations.
In its August 2013 memorandum decision, the Court held that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran took part in a scheme to defraud VA, holding that the Board did not base its conclusion of fraudulent practices upon evidence specific to the Veteran.  
Specifically, the Court found that a joint statement signed by the group of Veteran students that they would take attendance by signature of each Veteran and deliver the attendance sheet to instructors was not an admission that the Veteran did not attend classes.  The Court also found that the Board's reliance on the Veteran's conflicting enrollment certifications as evidence of non-attendance was misplaced in light of RMTU's widespread failure to maintain accurate records.  

Accordingly, in its October 2014 remand, the Board requested that the RO obtain any additional information associated with the Educational Compliance Surveys, Field Investigation, or OIG Investigation Report, including any information pertaining to the Veteran, including interviews or additional records from RMTU.  In the November 2015 supplemental statement of the case (SSOC), the RO reported that all documentation pertaining to the Veteran's overpayment has been associated with the education claims file, and that there is no other documentation, information or evidence that can be obtained. 

In light of the Court's memorandum decision and the RO's report that no additional information concerning the Veteran's class attendance at RMTU is available, the Board finds that the evidence in this case falls short of demonstrating that the Veteran did not attend classes in a satisfactory manner.  Indeed, no investigative report of record establishes that the Veteran that is the subject of this appeal did not provide satisfactory attendance.  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran maintained satisfactory attendance in accordance with 38 C.F.R. § 21.7153(c)  and thus finds that the appellant is legally entitled to the VA compensation benefits at issue.  Accordingly, the debt is invalid, and the appellant is not responsible for repayment.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b).  Thus, the question of entitlement to a waiver is moot and need not be discussed.


ORDER

The debt from overpayment of educational benefits in the amount of $13,771.53 was not properly created and is invalid; the appeal is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


